Name: Commission Regulation (EC) No 595/2002 of 5 April 2002 amending and rectifying Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|32002R0595Commission Regulation (EC) No 595/2002 of 5 April 2002 amending and rectifying Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds Official Journal L 091 , 06/04/2002 P. 0005 - 0006Commission Regulation (EC) No 595/2002of 5 April 2002amending and rectifying Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 8(3) thereof,Whereas:(1) Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refund(3), as last amended by Regulation (EC) No 1563/2001(4), should be amended to provide that the detailed rules as laid down by Commission Regulation (EC) No 2298/2001 of 26 November 2001 laying down detailed rules for the export of products supplied as food aid(5), are applicable to applications for refund certificates and refund certificates issued for the export of products supplied as food aid.(2) The deadline for lodging the specific application, where the export declaration is not the specific application, as provided for in Article 7(4), second subparagraph of Regulation (EC) No 1520/2000, is giving rise to difficulties in some Member States. It is appropriate that these difficulties be addressed and that the resolution be applied to files which are still open at the time of entry into force of this Regulation.(3) Annex B provides for the payment of sugar refunds in respect of CN codes 2101 30 11 and 2101 30 91. These codes are not listed in Annex V to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(6). Therefore, Annex B requires rectification.(4) Commission Regulation (EC) No 1520/2000 should therefore be amended and rectified.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Horizontal Questions concerning Trade in Processed Agricultural Products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1520/2000 is amended as follows:1. Article 6(1), second subparagraph, is replaced by the following: "The previous subparagraph shall not apply to the supplies referred to in the third indent of Article 4(1) or Articles 36, 40, 44, 45 and Article 46(1) of Regulation (EC) No 800/1999, or to the exports referred to in Article 14."2. Article 7(4), second subparagraph, is replaced by the following: "The primary requirement shall be considered to have been fulfilled if the exporter has transmitted the specific application(s) relating to goods exported during the period of validity of the refund certificate in accordance with the conditions laid down in section VI of Annex F. Where the specific application is not the export declaration, it must be lodged within three months of the date of expiry of the refund certificate bearing the number that has been entered on the specific application, except in case of force majeure."3. Article 10 is replaced by the following: "Article 10Regulation (EC) No 2298/2001 shall apply to applications for refund certificates and refund certificates issued for export of goods, which are part of an international food aid operation within the meaning of Article 10(4) of the Agreement."4. Annex F is amended as follows:In section I, paragraph 2, the last sentence is deleted.Article 2Annex B to Regulation (EC) No 1520/2000 is rectified as follows:1. The entry in respect of CN code 2101 30 11 is deleted.2. The entry in respect of CN code 2101 30 91 is deleted.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.The modification provided in Article 1(2) shall apply to files which are still open when this Regulation enters into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 April 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 208, 1.8.2001, p. 8.(5) OJ L 308, 27.11.2001, p. 16.(6) OJ L 178, 30.6.2001, p. 1.